DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
 The limitation “the first gas conduit is is configured to receive a shield gas” should read “the first gas conduit is configured to receive a shield gas”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
“a first gas conduit having a longitudinal length formed at least in part by a first portion of the internal surface of the wall of the first part of the torch body, the longitudinal length of the first gas conduit being further formed by a first impervious member that is bonded to the first part of the torch body and lies over the internal surface of the wall, the first impervious member having surface that faces the internal surface of the wall” in claim 1;
“the first gas conduit is configured to receive a process gas prior to the process gas being delivered to a process gas flow channel ” in claim 2;
“the first gas conduit is configured to receive a shield gas prior to the shield gas being delivered to a shield gas flow channel” in claim 5;
“a second gas conduit having a longitudinal length formed in part by a second portion of the internal surface of the wall of the first part of the torch body” in claim 6;
“a gas conduit located in the internal space of the first part of the torch body, the gas conduit being spaced a distance away from the internal surface of the wall of the torch body” in claim 11;
“a gas conduit located in the internal space of the torch body, the gas conduit being spaced a distance away from the internal surface of the first part of the torch body, the gas conduit being spaced a distance away from the internal surface of the first part of the torch body” in claim 12;
“a second gas conduit located in the internal space of the first part of the torch body, the second gas conduit being spaced a distance away from the internal surface of the wall of the first part of torch body” in claim 13;
“a first gas conduit formed entirely inside the wall of  the first part of the torch body between the internal and external surfaces of the wall.” in claim 17;
“a second gas conduit located in the internal space of the first part of the torch body, the second gas conduit being spaced a distance away from the internal surface of the wall of the first part of the torch body” in claim 18;
“a third gas conduit encased inside the wall of the first part of the torch body” in claim 19;
“ a first gas conduit having a longitudinal length formed at least in part by a first portion of the internal surface of the wall of the first part of the torch body” in claim 22
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 6, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the limitation “the first gas conduit is configured to receive a process gas prior to the process gas being delivered to a process gas flow channel” is lacking support in the specification. The specification does not disclose the flow path of the process gas, and the first gas conduit is not described in the specification and the drawing.

Regarding claim 6, 9, and 11, these claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (US 2019/0239331).

    PNG
    media_image1.png
    736
    645
    media_image1.png
    Greyscale

Regarding claim 1, Nowak teaches a plasma torch (plasma torch 100) for cutting a workpiece, the plasma torch (plasma torch 100) comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least one consumable component may be coupled to protrude distally from a distal end of the torch body, the at least one consumable component including one or more of an electrode, a nozzle and a shield cap [Examiner’s note: Since the at least one consumable component is not positively cited as a part of the plasma torch, Examiner interpreted the at least one consumable component is a structure associated with the torch body. See the annotation of fig.1, torch body is capable to couple to a shield cap, electrode 106 and nozzle104), a first part of the torch body is located proximal to the distal end of the torch body [Examiner’s note: Examiner defines the portion proximal to the distal end of the torch body is the first part of the torch body] and comprises a wall having an external surface and an internal surface (See fig.1, the torch body has a wall with an external surface and internal surface), the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components (see fig.1, the torch body define an internal space that capable to be occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
a first gas conduit (first gas conduit; see the annotation of fig.1) having a longitudinal length formed at least in part by a first portion of the internal surface of the wall of the first part of the torch body (torch body) (See fig.1, first gas conduit is a portion of  gas passageway 112 having a longitudinal length and forms in part by an upper portion of the internal surface of wall of the first part of torch body), the longitudinal length of the first gas conduit being further formed by a first impervious member (first impervious member; see the annotation of fig.1) that is bonded to the of the torch body (torch body) and lies over the internal surface of the wall (See fig.1, first impervious member bonded to the torch body and lies over the internal surface of the wall of the torch body to form the gas passage way 112) , the first impervious member having surface that faces the internal surface of the wall (see fig.1, at least a portion of the internal surface of the first impervious faces the internal surface of the wall of the torch body,).

Regarding claim 2, Nowak teaches the at least one consumable component (shield cap, electrode 106 and nozzle104) is coupled to the distal end of the torch body  (torch body), the first gas conduit (first gas conduit) is configured to receive a process gas prior to the process gas being delivered to a process gas flow channel (apertures 172) located between an external surface of the electrode (electrode 106) coupled to the torch body and an internal surface of the nozzle (nozzle104) coupled to the torch body [Examiner’s note: Since the at least one consumable component is not positively cited as a part of the plasma torch, Examiner interpreted the at least one consumable component is a structure associated with the torch body.].

Regarding claim 8, Nowak teaches the first impervious member includes a longitudinal recess (shoulder regions 110) that faces the first portion of the internal surface of the wall  (see fig.1, the shoulder regions 110 face to the internal surface of the wall of the torch body).

Regarding claim 11, Nowak teaches a gas conduit (gas conduit 150) located in the internal space of the first part of the torch body (internal space of torch body), the gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the torch body  (see fig.1, gas conduit 150 is spaced away from the wall of the torch body).

Regarding claim 13, Nowak teaches a second gas conduit (gas conduit 150) located in the internal space of the first part of the torch body(internal space of torch body), the second gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the first part of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body).

Regarding claim 15, Nowak teaches one of the first and second gas conduits is arranged to carry a process gas and the other of the first and second gas conduits is arranged to carry a shield gas or a cooling gas [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first and second gas conduits, the first and second gas conduits is capable to carry any gas including shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331) in view of Zhang (US 8,698,036).
Regarding claim 3, Nowak does not explicitly teach the first portion of the internal surface of the first part of the torch body is located in a recess in the wall of the torch body.
However, Zhang teaches gas conduit located in a recess in the wall of the torch (See col.13, lines 28-32 “outlet passages 224 can be formed within (e.g., longitudinally within) the plenum side wall 210 so that it is proximate to a recess or flange defined along the outer surface of the nozzle against which gas from the flow channel can contact (e.g., impinge) for better cooling.”)

    PNG
    media_image2.png
    587
    421
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    588
    496
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with gas conduit located in a recess in the wall of the torch at taught by Zhang, in order to provide a recess with a desired shape, since applicant has not disclosed that gas conduit located in a recess in the wall of the torch solves any stated problem or is for any particular purpose, changing in shape of a recess involves only routine skill in the art.

Regarding claim 4, Nowak does not explicitly teach the recess has a semi-circular shape.
However, Zhang teaches a recess has a semi-circular shape (See fig.4, the outlet passage comprise a portion having a semi-circular shape).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with the semi-circular shape recess at taught by Zhang, in order to provide a recess with a desired shape, since applicant has not disclosed that the recess has a semi-circular shape solves any stated problem or is for any particular purpose, changing                                                                                                                                                                                                                 in shape of a recess involves only routine skill in the art.

Regarding claim 22, Nowak teaches a plasma torch (plasma torch 100) for cutting a workpiece, the plasma torch (plasma torch 100) comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least one consumable component may be coupled to protrude distally from a distal end of the torch body, the at least one consumable component including one or more of an electrode, a nozzle and a shield cap (See the annotation of fig.1, torch body is capable to couple to a shield cap, electrode 106 and nozzle104), a first part of the torch body is located proximal to the distal end of the torch body [Examiner’s note: Examiner defines the portion proximal to the distal end of the torch body is the first part of the torch body] and comprises a wall having an external surface and an internal surface (See fig.1, the torch body has a wall with an external surface and internal surface), the external surface configured for being gripped by a hand of a human user (see fig.1, the external surface is capable to be gripped by a hand of an operator), the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components (see fig.1, the torch body define an internal space that capable to be occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
a first gas conduit (first gas conduit; see the annotation of fig.1) having a longitudinal length formed at least in part by a first portion of the internal surface of the wall of the first part of the torch body (torch body) (See fig.1, first gas conduit is a portion of  gas passageway 112 having a longitudinal length and forms in part by an upper portion of the internal surface of wall of the first part of torch body).
Nowak does not explicitly teach the first portion of the internal surface located in a recess in the wall of the first part of the torch body.
However, Zhang teaches gas conduit located in a recess in the wall of the torch (See col.13, lines 28-32 “outlet passages 224 can be formed within (e.g., longitudinally within) the plenum side wall 210 so that it is proximate to a recess or flange defined along the outer surface of the nozzle against which gas from the flow channel can contact (e.g., impinge) for better cooling.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with gas conduit located in a recess in the wall of the torch at taught by Zhang, in order to provide a recess with a desired shape, since applicant has not disclosed that gas conduit located in a recess in the wall of the torch solves any stated problem or is for any particular purpose, changing in shape of a recess involves only routine skill in the art.
Claims 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331).
Regarding claim 5, Nowak teaches the first gas conduit (first gas conduit) is is configured to receive a shield gas prior to the shield gas being delivered to a shield gas flow channel (apertures 172) located between an internal surface of the shield cap (shield cap; see the annotation of ig.1, the lower portion of shield cap 108) coupled to the torch body (torch body) and an external surface of the nozzle (external surface of nozzle 104) coupled to the torch body (torch body).[Examiner’s note: Since the at least one consumable component is not positively cited as a part of the plasma torch, Examiner interpreted the at least one consumable component is a structure associated with the torch body. In light of the specification, the torch body coupled with the shield cap to form a housing of the plasma torch. Examiner interpreted to torch body and the shield are merely different portions of the housing. Therefore, the shield gas flow channel and the first gas conduit are different portions of a same conduit, since the claim language discloses the shield gas flow channel and the first gas conduit are defined by the same structure and located in the same location.].
Nowak does not teach the shield cap and the torch body are two pieces.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shield cap 108 to be formed by two separated pieces, in order to provide a desired form of the housing of the torch, since it has been held that constructing a formerly integral structure  in various elements involves only routine skill in the art. (MPEP 2144.04).

Regarding claim 6, Nowak teaches a second gas conduit (second gas conduit; see the annotation of fig.1) having a longitudinal length formed in part by a second portion of the internal surface of the wall of the first part of the torch body (torch body) (See fig.1, second gas conduit is a portion of gas passageway 112 having a longitudinal length and forms in part by a lower portion of the internal surface of wall of shield cap 108), the second gas conduit (second gas conduit) being configured to receive a shield gas prior to the shield gas being delivered to a shield gas flow channel (gas passageway 112) located between an internal surface of  the shield cap (internal surface of shield cap 108) coupled to the torch body and an external surface of the nozzle (external surface of nozzle 104) [Examiner’s note: In light of the specification, the torch body coupled with the shield cap to form a housing of the plasma torch. Examiner interpreted to torch body and the shield are merely different portions of the housing. Therefore, the shield gas flow channel and the second gas conduit are different portions of a same conduit, since the claim language discloses the shield gas flow channel and the second  gas conduit are defined by the same structure and located in the same location.].
Nowak does not teach the shield cap and the torch body are two pieces.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shield cap 108 to be formed by two separated pieces, in order to provide a desired form of the housing of the torch, since it has been held that constructing a formerly integral structure  in various elements involves only routine skill in the art. (MPEP 2144.04).

Regarding claim 9, Nowak teaches the longitudinal length of the second gas conduit (second gas conduit) is further formed by a second impervious member (second impervious member; see the annotation of fig.1) that is bonded to the first part of the torch body (torch body) and lies over the second portion of the internal surface of the wall. (See fig.1, first impervious member bonded to the torch body and lies over the internal surface of the wall of the torch body to form the gas passage way 112)

Regarding claim 12, Nowak teaches a gas conduit (gas conduit 150) located in the internal space of the first part of the torch body (internal space of torch body), the gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the first part of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331) in view of Hatch (US 3,813,510).
Regarding claim 17, Nowak teaches a plasma torch (plasma torch 100) used for cutting a workpiece, the plasma torch (plasma torch 100) comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least one consumable component may be coupled to protrude distally from a distal end of the torch body, the at least one consumable component including one or more of an electrode, a nozzle and a shield cap (See the annotation of fig.1, torch body is capable to couple to a shield cap, electrode 106 and nozzle104), a first part of the torch body is located proximal to the distal end of the torch body [Examiner’s note: Examiner defines the portion proximal to the distal end of the torch body is the first part of the torch body.] and comprises comprising a wall having an external surface and an internal surface (See fig.1, the torch body has a wall with an external surface and internal surface), the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components (see fig.1, the torch body define an internal space that capable to be occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
a first gas conduit (first gas conduit; see the annotation of fig.1) 
Nowak does not teach the first gas conduit formed entirely inside the wall of the first part of the torch body between the internal and external surfaces of the wall.
However, Hatch teaches in the same field of endeavor of a plasma torch comprising a gas conduit (gas conduit; see the annotation of fig.1) formed entirely inside the wall of the torch body  (torch body’; see the annotation of fig.1) between the internal and external surfaces of the wall (see fig.1, the gas conduit formed entirely inside the wall of the torch body between the internal and external surfaces of the wall).

    PNG
    media_image4.png
    751
    548
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with a gas conduit formed entirely inside the wall of the torch body as taught by Hatch, in order to desired form of the gas conduit of the torch, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.(MPEP 2144.04).

Regarding claim 18, Nowak teaches a second gas conduit (gas conduit 150) located in the internal space of the first part of the torch body(internal space of torch body), the second gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the first part of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body).

Regarding claim 19, Nowak teaches a third gas conduit (second gas conduit; see the annotation of fig.1).
Nowak does not teach the third gas conduit encased inside the wall of the first part of the torch body, and  the third gas conduit and the first part of the torch body comprising a single structure made of a single piece of material.
However, Hatch teaches in the same field of endeavor of a plasma torch comprising a gas conduit (gas conduit; see the annotation of fig.1) encased inside the wall of the torch body (torch body’; see the annotation of fig.1), and the third gas conduit and the torch body comprising a single structure made of a single piece of material (see fig.1, the gas conduit formed entirely inside the wall of the torch body, and the gas conduit and the torch body comprising a single structure made of a single piece of material.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with a gas conduit formed entirely inside the wall of the torch body as taught by Hatch, in order to desired form of the gas conduit of the torch, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.(MPEP 2144.04).

Regarding claim 20, the modification of Nowak and hatch teaches one of the first and second gas conduits is arranged to carry a process gas and the other of the first and second gas conduits is arranged to carry a shield gas or a cooling gas [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first and second gas conduits, the first and second gas conduits is capable to carry any gas including shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Regarding claim 21, Nowak teaches the at least one consumable component (shield cap, electrode 106 and nozzle104) is coupled to the distal end of the torch body (torch body), the first and second gas conduits (first gas conduit) are respectively arranged to carry a process gas and a shield gas, and the third gas conduit is arranged to carry a cooling gas toward a cooling surface of the electrode coupled to the torch body  [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first, second and third gas conduits, the first, second and third gas conduits is capable to carry any gas including process gas, shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claims, which overcomes the claim rejection. Therefore, the claim rejection under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
With respect to drawing objection, applicant’s argument is not persuasive, because the structure of first gas conduit, second gas conduit, and third gas conduit are not shown in the figures.

Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues 1) For claims 1 and 22, the “Claims 1 and 22 have been amended to require the first gas conduit to reside inside the torch body proximal to a distal end thereof to which one or more of an electrode, a nozzle and a shield cap may be coupled to and protrude distally therefrom. Claims 1 and 22 exclude the first gas conduit from residing between surfaces of an electrode, a nozzle and a shield cap. For this reason each of amended claims 1 and 22, and each claim depending therefrom, is not anticipated by Nowak for lack of all the limitations of said claims being found in the reference. ” 2) For claims 3 and 8, Nowak does not teach the recess form a part of gas conduit. 3) For claims 13, 15, 4-6, 9-12, and 17-21, these claims are not anticipated by Nowak due to their dependency. 
Examiner respectfully disagree. 1) Examiner changes the interpretation of  reference Nowak based on the claim amendment, and Nowak teaches every limitations in claim 1 as shown above. Particularly, since the at least one consumable component is not positively cited as a part of the plasma torch, Examiner interpreted the at least one consumable component is a structure associated with the torch body. In addition, as shown in fig.1, Nowak teaches torch body is capable to couple to a shield cap, electrode 106 and nozzle 104; first gas conduit tis a portion of  gas passageway 112 having a longitudinal length and forms in part by an upper portion of the internal surface of wall of the first part of torch body.
2) Regarding the arguments of claims 3 and 8, applicant’s arguments have been considered but are moot because the new ground of rejection is applied to the rejection of claim 3 and 8. 
3) For claims 13, 15, 4-6, 9-12, and 17-21, as shown the rejection above, every limitations in these claims is taught by the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761